Citation Nr: 1828506	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-39 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to February 1976.  

As explained in more detail below, this appeal to the Board of Veterans' Appeals (Board) arose from January 2007, March 2008, and January 2009 rating decisions.

In January 2007, the RO, inter alia, denied service connection for a lumbosacral condition.  In March 2008 and January 2009, the RO confirmed and continued the previous denial of service connection for a lumbosacral condition.  The Veteran filed a notice of disagreement (NOD) in February 2009.  The RO issued a statement of the case (SOC) in September 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2014.

In June 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

Regarding characterization of the appeal, the agency of original jurisdiction (AOJ) has, intermittently, treated the issue on appeal as a petition to reopen a previously denied claim of entitlement to service connection for a lumbosacral condition.  In February 2007, following issuance of the January 2007 rating decision, 2013 (i.e., within the one-year appeal period), the Veteran submitted new and material evidence relevant to his claim for a lumbosacral condition, namely a statement noting his contention that his current disability resulted from an in-service injury that had persisted until the present.  Additional VA treatment records relevant to the claim were obtained in February 2007, which included lumbar spine imaging studies. 

Additionally, in June 2008, (also within the one-year appeal period following issuance of the March 2008 rating decision, the Veteran submitted new and material evidence relevant to the claim in the form of a statement, wherein he contended that a bus accident after service did not have anything to do with his claimed back injury.  He additionally submitted chiropractic treatment records in June 2008, revealing his report, during such chiropractic treatment, that his current back complaints stemmed from an old injury during his military service.  In this regard, if new and material evidence is received during an applicable appellate period following an AOJ decision (one year for a rating decision), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that VA must evaluate submissions received during the relevant appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim).  The Board finds that the newly submitted evidence following issuance of the January 2007 and March 2008 rating decisions constitutes new and material evidence pertinent to the lumbosacral spine disability claim, pursuant to 38 C.F.R. § 3.156(b); and therefore, the evidence was considered as having been filed in connection with the Veteran's pending claim for service connection.  See 38 C.F.R. § 3.156(b) (2017).  Accordingly, the Board has characterized the claim as a de novo claim for service connection (as reflected.   

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required


REMAND

The Board's review of the claims file reveals that further action on this claim, prior to appellate consideration, is required.

The Veteran contends that his current lumbosacral spine disability, including degenerative disc disease, is the result of an injury he incurred during service while playing football with his platoon.  

The Veteran has repeatedly contended, including during his June 2017 Board hearing, that he received VA treatment for his claimed lumbosacral spine disability prior to an accident involving a bus that he was riding in December 1991.  During his Board hearing, he contended that he began receiving VA treatment in approximately 1976, and that he was told that the records were not available because they were burned in a fire.  In an April 2008 letter sent to his congressman, he reported that his treatment records dated from 1976 to 1986 had gotten lost.  Notably, he also reported in a February 2000 statement that he was instructed that his records were burned in a fire in Missouri.  While the Board notes that a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, burned a significant number of Official Military Personnel Files (OMPF) belonging to Army and Air Force veterans, including those of service members who had served into the mid-1960's (prior to the Veteran's period of active service) the Veteran's VA treatment records would not have been affected by this fire.  The Board also notes that his service treatment records (STRs) are of record.  

Regardless of the Veteran's reports, the Board notes that it does not appear that attempts have been made by the AOJ to obtain his VA treatment records dated prior to December 1991.  Inasmuch as he has reported receiving VA treatment at the VA Medical Centers (VAMCs) in Washington, DC, and West Los Angeles, CA, on remand, the AOJ should attempt to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2017).  

Also, the Veteran was afforded a VA contracted spine examination in May 2012.  In the report, the examiner opined Veteran's claimed lumbosacral spine disability was less likely than not incurred in service or caused by an in-service injury, event, or illness.  In providing this opinion, the examiner noted that following the Veteran's treatment for back pain at the time of his in-service injury in 1975, there was no other treatment for back pain until 1992, at which time he was treated for back injury after having fallen down some stairs.  Thus, the examiner concluded that since the Veteran had had injuries resulting in back pain since the original injury, his current back condition was less likely related to the 1975 injury.  The Board notes that the examiner appears to have primarily relied on the absence of evidence of treatment between the Veteran's 1975 injury and his subsequent injury in 1992, and did not address the Veteran's contention that he suffered ongoing back pain during that time frame and that he also received VA treatment for back pain during the time frame.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Additionally, the fact that the Veteran has had intercurrent back injuries would not necessarily preclude service connection for the claimed lumbosacral spine disability, if such disability is at least as likely as not the result of the in-service injury in any way.  Reasonable doubt, as defined in 38 C.F.R. § 3.102, will always be resolved in the Veteran's favor.  Thus, the examiner's opinion is deficient to the extent that it relies on intercurrent injury as the only cause of his current back disability without further explanation.  

Given these deficiencies, remand is also required to afford the Veteran a new VA examination to obtain an adequate etiology opinion as to his claimed lumbosacral spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all other outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated from December 1991, as noted, through May 2017.  Accordingly, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated prior to December 1991 and since May 2017.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Washington, DC, and West Los Angeles VAMCs all outstanding records of VA evaluation and/or treatment of the Veteran dated  from the Veteran's in February 1976 separation from service through December 1991, as well as those dated since May 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide additional information concerning, and, if necessary, appropriate authorization to enable VA to obtain, any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA lumbosacral spine examination by an appropriate physician. 

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.


For each diagnosed lumbosacral spine disability-to include degenerative disc disease-the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not that the disability had its onset in service or is otherwise medically related to service, to specifically include the injury the Veteran sustained while playing football in 1975.  

In addressing the above, the physician must consider and discuss all relevant medical evidence, and lay assertions as to the nature, onset and continuity of symptoms-to include competent assertions as to suffering continuing back pain and receiving VA treatment for back pain since the time of his separation from service.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.   

Complete, clearly-stated rationale for the conclusions reached must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim) and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B, 7112 (2012)  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


